Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal memories being different from each other, wherein the second memory is disposed within the controller die, wherein the second internal memory is a scratch pad memory configured to store data indicating operands of one or more mathematical operations performed by the processor.” in combination with other recited elements in independent claim 1. 
  
3.       Segev et al. (U.S. Patent Application Pub. No: 20170060749 A1), the closest prior art of record, teaches a non-volatile memory system comprises a memory device that has a fetched memory command buffer and multiple non-volatile memory cells. Segev discloses the command fetching engine has a logic to fetch a memory command from the non-volatile memory command queue. Segev suggests the fetched memory command is stored in the fetched command buffer and a non-idle field is identified in a fetched memory command corresponding to idle process logic block. However, Segev doesn’t teach “a controller die configured to transfer first data between the first memory 

4.      EGUCHI (U.S. Patent Application Pub. No: 20160062896 A1) teaches a system has a memory controller which executes a data access process with an external using an access unit. EGUCHI discloses a first memory is connected to the controller through a bus and has a first latency also a second memory is connected to the controller through a bus and has a second latency longer than the first latency. EGUCHI suggests an access unit comprises a first access size assigned to the first memory and a second access size assigned to the second memory.  EGUCHI discloses the controller executes the data access process with the memories using the access sizes respectively. However, EGUCHI doesn’t teach “a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal memories being different from each other, wherein the second memory is disposed within the controller die, wherein the second internal memory is a scratch pad memory configured to store 

5.      Gorobets et al. (U.S. Patent Application Pub. No: 20030165076 A1) teaches a non-volatile memory system comprises volatile memory, non-volatile memory including control data structures and a controller coupled to non-volatile memory.  Gorobets discloses a controller is used for maintaining lists in volatile memory of blocks in the non-volatile memory allocated for storage of logical sector data and of blocks recently erased in the non-volatile memory.  Gorobets suggests a controller is further used for transferring information from the lists in the volatile memory to control data structures in the non-volatile memory less frequently than the rate at which the contents of the lists in volatile memory are changed, also the lists in the volatile memory can be reconstructed at any time from existing information within the non-volatile memory. However, Gorobets doesn’t teach “a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal memories being different from each other, wherein the second memory is disposed within the controller die, wherein the second internal memory is a scratch pad memory configured to store data indicating operands of one or more mathematical operations performed by the processor.”

 However, Mikurak doesn’t teach “a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal memories being different from each other, wherein the second memory is disposed within the controller die, wherein the second internal memory is a scratch pad memory configured to store data indicating operands of one or more mathematical operations performed by the processor.”

7.      Therefore, the prior art of record doesn’t teach or render obvious “a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal 

8.       Independent claims 9 and 18  recites limitations similar to those noted above for independent claim 1 are considered allowable for the same reasons noted above for claim 1.  
9.       Dependent claims 2-8,10-17 and 19-20 recites limitations similar to those noted above for independent claims 1,9 and 18 are considered allowable for the same reasons noted above for claims 1,9 and 18.  

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                               Conclusion 
          RELEVANT ART CITED BY THE EXAMINER
          The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
References Considered Pertinent but not relied upon
         Blount et al. (US Patent Application Pub. No: 20040255026 A1) teaches receiving requests from host computers, where the requests include read requests and write requests. Blount discloses a read request to write request ratio and a nonvolatile storage (NVS) utilization are determined. Blount suggests a device adapter bandwidth is allocated to transfer stored information from information storage device to a cache based on the ratio and the NVS utilization. 

         Ravimohan et al. (US Patent Application Pub. No: 20140281458 A1) teaches providing prefetched data saved in a temporary memory to a host if a read address corresponding to a current read command matches a predicted read address. Ravimohan discloses current data is obtained from a non-volatile data store corresponding to the read address of the current read command, and the current data is provided to the host if match is not indicated. Ravimohan suggests a data prediction table is searched for the predicted read address that matches the read address corresponding to the read command if match is not indicated also an offset value is recorded if the match is found in the table.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the 
/GETENTE A YIMER/
Primary Examiner, Art Unit 2181